Citation Nr: 0636330	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-43 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma. (The issue of 
entitlement to nonservice-connected pension is the subject of 
a separate decision by the Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker





INTRODUCTION

The veteran had active duty for military training from May 
31, 1973 to September 27, 1973, and served in the Army 
National Guard thereafter (although not verified). 

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2006, he veteran was afforded a Board video 
hearing at the local RO before the undersigned Acting 
Veteran's Law Judge.  The transcript of the hearing has been 
reviewed and is associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially asserts that he was released from the 
Army National Guard in 1990 due to asthma.  However, it is 
unclear from the record whether the veteran's service dates 
have been verified.  An attempt should be made to verify 
service dates.

During the veteran's September 2006 hearing, he reported that 
he was seen at the VA Medical Center in Houston, Texas in 
August 2006 for asthma.  On the November 2004 substantive 
appeal (VA Form 9), the veteran also stated that he had been 
treated by Charity Hospital in New Orleans for the past 20 
years for asthma.  Those records have not been associated 
with the file.  On remand, an attempt should be made to 
obtain relevant VA and private treatment records.

In addition, service medical records from 1985 to 1990 have 
been associated with the file.  In July 1990, the veteran was 
treated and diagnosed with asthma.  A July 18, 1990 
consultation sheet reflects a history of "life long 
asthma."  The veteran has not undergone a VA examination 
during this appeal period.  Given the treatment during 
service for asthma, a VA examination should be scheduled to 
determine if the veteran suffers from a current disability 
and whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the veteran's 
personnel records, and verify all periods 
of active duty for training (ACDUTRA).  
Actual dates of ACDUTRA must be provided.  
In addition, VA should attempt to obtain 
all medical records for the period that 
the appellant served in the National 
Guard.  If such records are not 
available, so indicate.

2.  Ask the veteran to identify all VA 
and private health care providers that 
have treated him for his asthma since his 
discharge from service to the present.  
Then, after receiving the necessary 
authorization, attempt to obtain records 
from each identified health care 
provider.  In particular, the RO should 
obtain all medical records from the 
Houston VA Medical Center since August 
2006, and Charity Hospital in New 
Orleans, Louisiana since 1990.  If 
records are unavailable, the provider 
should so indicate.

3. After completion of the above, 
schedule the veteran for an appropriate 
VA examination, to determine the nature 
of any respiratory disability.  The claim 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary, and offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that any 
diagnosed respiratory disability began, 
or was aggravated, during ACDUTRA in the 
National Guard.

4.  Then, after ensuring all notice and 
duty to assist requirements are 
satisfied, readjudicate the claim, and if 
the decision remains adverse to the 
veteran, provide him with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).








_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


